     Case 1:20-cv-08343-VEC-JLC Document 6 Filed 10/09/20 Page 1 of 2
                                              USDC SDNY
                                              DOCUMENT
                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                 DATE FILED: 10/9/2020

 ISAIAH MUHAMMAD,

                                Plaintiff,

                    -against-                                    20-CV-8343 (VEC)

 C.O. NEWTON; C.O. JEFFERY; C.O.                              ORDER OF SERVICE
 MARINO; CAPTAIN FERBER; CITY OF
 NEW YORK,

                                Defendants.

VALERIE CAPRONI, United States District Judge:

       Plaintiff, currently detained in the Manhattan Detention Center, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants used excessive force against him in violation

of his constitutional rights. By order dated October 7, 2020, the Court granted Plaintiff’s request

to proceed without prepayment of fees, that is, in forma pauperis.

                                             DISCUSSION

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York,

Captain Ferber (#1224), and Correction Officers Newton (#18195), Jeffery (#14910), and

Marino (#11790) waive service of summons.

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Defendants must serve responses to these standard discovery requests. In their
       Case 1:20-cv-08343-VEC-JLC Document 6 Filed 10/09/20 Page 2 of 2




responses, Defendants must quote each request verbatim.1

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. Local Civil Rule 33.2 applies to this action.

       The Clerk of Court is further directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests that Defendants the City of New York, Captain Ferber (#1224), and Correction Officers

Newton (#18195), Jeffery (#14910), and Marino (#11790) waive service of summons.

SO ORDERED.

 Dated:    October 9, 2020
           New York, New York

                                                               VALERIE CAPRONI
                                                                           CAPRON O I
                                                             United States District Judge




       1
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, he may request them in from the Pro Se Intake Unit.

                                                 2
